Evolve Software, Inc.

 

AMENDED AND RESTATED 2000 EMPLOYEE STOCK PURCHASE PLAN

 

            1.         Purpose.  The purpose of the Plan is to provide employees
of the Company and its Designated Subsidiaries with an opportunity to purchase
Common Stock of the Company through accumulated payroll deductions.  It is the
intention of the Company to have the Plan qualify as an "Employee Stock Purchase
Plan" under Section 423 of the Internal Revenue Code of 1986, as amended.  The
provisions of the Plan, accordingly, shall be construed so as to extend and
limit participation in a manner consistent with the requirements of that section
of the Code.

 

            2.         Definitions. 

 

                        (a)        "Board" shall mean the Board of Directors of
the Company.

 

                        (b)        "Code" shall mean the Internal Revenue Code
of 1986, as amended.

 

                        (c)        "Common Stock" shall mean the Common Stock of
the Company.

 

                        (d)        "Company" shall mean Evolve Software, Inc., a
Delaware corporation, and any Designated Subsidiary of the Company.

 

                        (e)        "Compensation" shall mean all base straight
time gross earnings and commissions, exclusive of payments for overtime, shift
premium, incentive compensation, incentive payments, bonuses and other
compensation.

 

                        (f)         "Designated Subsidiary" shall mean any
Subsidiary that has been designated by the Board from time to time in its sole
discretion as eligible to participate in the Plan.

 

                        (g)        "Employee" shall mean any individual who is
an Employee of the Company for tax purposes whose customary employment with the
Company is at least twenty (20) hours per week and more than five (5) months in
any calendar year.  For purposes of the Plan, the employment relationship shall
be treated as continuing intact while the individual is on sick leave or other
leave of absence approved by the Company.  Where the period of leave exceeds 90
days and the individual's right to reemployment is not guaranteed either by
statute or by contract, the employment relationship shall be deemed to have
terminated on the 91st day of such leave.

 

                        (h)        "Enrollment Date" shall mean the first day of
each Offering Period.

 

                        (i)         "Exercise Date" shall mean the first Trading
Day on or after February 1 and August 1 of each year.

 

                        (j)         "Fair Market Value" shall mean, as of any
date, the value of Common Stock determined as follows:

 

                                    (1)        If the Common Stock is listed on
any established stock exchange or a national market system, including without
limitation the Nasdaq National Market or The Nasdaq SmallCap Market of The
Nasdaq Stock Market, its Fair Market Value shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system for the last market trading day on the date of such
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable, or;

 

                                    (2)        If the Common Stock is regularly
quoted by a recognized securities dealer but selling prices are not reported,
its Fair Market Value shall be the mean of the closing bid and asked prices for
the Common Stock on the date of such determination, as reported in The Wall
Street Journal or such other source as the Board deems reliable, or;

 

                                    (3)        In the absence of an established
market for the Common Stock, the Fair Market Value thereof shall be determined
in good faith by the Board; or

 

                        (k)        "Offering Period" shall mean the periods of
approximately twenty-four (24) months during which an option granted pursuant to
the Plan may be exercised, commencing on the first Trading Day on or after
February 1 and August 1 of each year and terminating on the last Trading Day in
the periods ending twenty-four months later.  The duration and timing of
Offering Periods may be changed pursuant to Section 4 of this Plan.

 

 

     

 

--------------------------------------------------------------------------------

                        (l)         "Plan" shall mean this Amended and Restated
2000 Employee Stock Purchase Plan.

 

                        (m)       "Purchase Period" shall mean the approximately
six (6) month period commencing on one Exercise Date and ending with the next
Exercise Date, except that the first Purchase Period of any Offering Period
shall commence on the Enrollment Date and end with the next Exercise Date.

 

                        (n)        "Purchase Price" shall mean an amount equal
to 85% of the Fair Market Value of a share of Common Stock on the Enrollment
Date or on the Exercise Date, whichever is lower; provided, however, that the
Purchase Price may be adjusted by the Board pursuant to Section 20.

 

                        (o)        "Reserves" shall mean the number of shares of
Common Stock covered by each option under the Plan that have not yet been
exercised and the number of shares of Common Stock which have been authorized
for issuance under the Plan but not yet placed under option.

 

                        (p)        "Subsidiary" shall mean a corporation,
domestic or foreign, of which not less than 50% of the voting shares are held by
the Company or a Subsidiary, whether or not such corporation now exists or is
hereafter organized or acquired by the Company or a Subsidiary.

 

                        (q)        "Trading Day" shall mean a day on which
national stock exchanges and the Nasdaq System are open for trading.

 

            3.         Eligibility.

 

                        (a)        Any Employee who shall be employed by the
Company on a given Enrollment Date shall be eligible to participate in the Plan.

 

                        (b)        Any provisions of the Plan to the contrary
notwithstanding, no Employee shall be granted an option under the Plan (i) to
the extent that, immediately after the grant, such Employee (or any other person
whose stock would be attributed to such Employee pursuant to Section 424(d) of
the Code) would own capital stock of the Company and/or hold outstanding options
to purchase such stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of the capital stock of the
Company or of any Subsidiary, or (ii) to the extent that his or her rights to
purchase stock under all employee stock purchase plans of the Company and its
subsidiaries accrues at a rate which exceeds Twenty-Five Thousand Dollars
($25,000) worth of stock (determined at the fair market value of the shares at
the time such option is granted) for each calendar year in which such option is
outstanding at any time.

 

            4.         Offering Periods.  The Plan shall be implemented by
consecutive, overlapping Offering Periods with a new Offering Period commencing
on the first Trading Day on or after February 1 and August 1 each year, or on
such other date as the Board shall determine, and continuing thereafter until
terminated in accordance with Section 20 hereof.  The Board shall have the power
to change the duration of Offering Periods (including the commencement dates
thereof) with respect to future offerings without shareholder approval if such
change is announced at least five (5) days prior to the scheduled beginning of
the first Offering Period to be affected thereafter.

 

            5.         Participation.

 

                        (a)        An eligible Employee may become a participant
in the Plan by completing a subscription agreement authorizing payroll
deductions in the form of Exhibit A to this Plan and filing it with the
Company's payroll office prior to the applicable Enrollment Date.

 

                        (b)        Payroll deductions for a participant shall
commence on the first payroll following the Enrollment Date and shall end on the
last payroll in the Offering Period to which such authorization is applicable,
unless sooner terminated by the participant as provided in Section 10 hereof.

 

            6.         Payroll Deductions.

 

                        (a)        At the time a participant files his or her
subscription agreement, he or she shall elect to have payroll deductions made on
each pay day during the Offering Period in an amount not exceeding fifteen
percent (15%) of the Compensation which he or she receives on each pay day
during the Offering Period.

 

 

   -2-  

 

--------------------------------------------------------------------------------

                        (b)        All payroll deductions made for a participant
shall be credited to his or her account under the Plan and shall be withheld in
whole percentages only.  A participant may not make any additional payments into
such account.

 

                        (c)        A participant may discontinue his or her
participation in the Plan as provided in Section 10 hereof, or may increase or
decrease the rate of his or her payroll deductions during the Offering Period by
completing or filing with the Company a new subscription agreement authorizing a
change in payroll deduction rate.  The Board may, in its discretion, limit the
number of participation rate changes during any Offering Period.  The change in
rate shall be effective with the first full payroll period following five (5)
business days after the Company's receipt of the new subscription agreement
unless the Company elects to process a given change in participation more
quickly.  A participant's subscription agreement shall remain in effect for
successive Offering Periods unless terminated as provided in Section 10 hereof.

 

                        (d)        Notwithstanding the foregoing, to the extent
necessary to comply with Section 423(b)(8) of the Code and Section 3(b) hereof,
a participant's payroll deductions may be decreased to zero percent (0%) at any
time during an Offering Period.  Payroll deductions shall recommence at the rate
provided in such participant's subscription agreement at the beginning of the
first Offering Period that is scheduled to end in the following calendar year,
unless terminated by the participant as provided in Section 10 hereof.

 

                        (e)        At the time the option is exercised, in whole
or in part, or at the time some or all of the Company's Common Stock issued
under the Plan is disposed of, the participant must make adequate provision for
the Company's federal, state, or other tax withholding obligations, if any,
which arise upon the exercise of the option or the disposition of the Common
Stock.  At any time, the Company may, but shall not be obligated to, withhold
from the participant's compensation the amount necessary for the Company to meet
applicable withholding obligations, including any withholding required to make
available to the Company any tax deductions or benefits attributable to sale or
early disposition of Common Stock by the Employee.

 

            7.         Grant of Option.  On the Enrollment Date of each Offering
Period, each eligible Employee participating in such Offering Period shall be
granted an option to purchase on the Exercise Date of such Offering Period (at
the applicable Purchase Price) up to a number of shares of the Company's Common
Stock determined by dividing such Employee's payroll deductions accumulated
prior to such Exercise Date and retained in the Participant's account as of the
Exercise Date by the applicable Purchase Price; provided that in no event shall
an Employee be permitted to purchase during each Purchase Period more than five
thousand (5,000) shares (subject to any adjustment pursuant to Section 19), and
provided further that such purchase shall be subject to the limitations set
forth in Sections 3(b) and 12 hereof.  Exercise of the option shall occur as
provided in Section 8 hereof, unless the participant has withdrawn pursuant to
Section 10 hereof.  The Option shall expire on the last day of the Offering
Period.

 

            8.         Exercise of Option.  Unless a participant withdraws from
the Plan as provided in Section 10 hereof, his or her option for the purchase of
shares shall be exercised automatically on the Exercise Date, and the maximum
number of full shares subject to option shall be purchased for such participant
at the applicable Purchase Price with the accumulated payroll deductions in his
or her account.  No fractional shares shall be purchased; any payroll deductions
accumulated in a participant's account which are not sufficient to purchase a
full share shall be retained in the participant's account for the subsequent
Offering Period, subject to earlier withdrawal by the participant as provided in
Section 10 hereof.  Any other monies left over in a participant's account after
the Exercise Date shall be returned to the participant. During a participant's
lifetime, a participant's option to purchase shares hereunder is exercisable
only by him or her.

 

            9.         Delivery.  As promptly as practicable after each Exercise
Date on which a purchase of shares occurs, the Company shall arrange the
delivery to each participant, as appropriate, the shares purchased upon exercise
of his or her option.

 

            10.       Withdrawal.

 

                        (a)        A participant may withdraw all but not less
than all the payroll deductions credited to his or her account and not yet used
to exercise his or her option under the Plan at any time by giving written
notice to the Company in the form of Exhibit B to this Plan.  All of the
participant's payroll deductions credited to his or her account shall be paid to
such participant promptly after receipt of notice of withdrawal and such
participant's option for the Offering Period shall be automatically terminated,
and no further payroll deductions for the purchase of shares shall be made for
such Offering Period.  If a participant withdraws from an Offering Period,
payroll deductions shall not resume at the beginning of the succeeding Offering
Period unless the participant delivers to the Company a new subscription
agreement.

 

 

  -3-   

 

--------------------------------------------------------------------------------

                        (b)        A participant's withdrawal from an Offering
Period shall not have any effect upon his or her eligibility to participate in
any similar plan that may hereafter be adopted by the Company or in succeeding
Offering Periods that commence after the termination of the Offering Period from
which the participant withdraws.

 

            11.       Termination of Employment.  Upon a participant's ceasing
to be an Employee for any reason, he or she shall be deemed to have elected to
withdraw from the Plan and the payroll deductions credited to such participant's
account during the Offering Period but not yet used to exercise the option shall
be returned to such participant or, in the case of his or her death, to the
person or persons entitled thereto under Section 15 hereof, and such
participant's option shall be automatically terminated.  The preceding sentence
notwithstanding, a participant who receives payment in lieu of notice of
termination of employment shall be treated as continuing to be an Employee for
the participant's customary number of hours per week of employment during the
period in which the participant is subject to such payment in lieu of notice.

 

            12.       Interest.  No interest shall accrue on the payroll
deductions of a participant in the Plan.

 

            13.       Stock.

 

                        (a)        Subject to adjustment upon changes in
capitalization of the Company as provided in Section 19 hereof, the maximum
number of shares of the Company's Common Stock which shall be made available for
sale under the Plan shall be two million four hundred twenty-nine thousand
eighty-nine (2,429,089) shares plus an annual increase to be added on the first
day of each fiscal year equal to the least of (i) the number of shares issued
pursuant to this plan during the preceding fiscal year, (ii) 1,000,000 shares of
the Company's Common Stock and (iii) a lesser amount determined by the Board. 
If, on a given Exercise Date, the number of shares with respect to which options
are to be exercised exceeds the number of shares then available under the Plan,
the Company shall make a pro rata allocation of the shares remaining available
for purchase in as uniform a manner as shall be practicable and as it shall
determine to be equitable.

 

                        (b)        The participant shall have no interest or
voting right in shares covered by his option until such option has been
exercised.

 

                        (c)        Shares to be delivered to a participant under
the Plan shall be registered in the name of the participant or in the name of
the participant and his or her spouse.

 

            14.       Administration.  The Plan shall be administered by the
Board or a committee of members of the Board appointed by the Board.  The Board
or its committee shall have full and exclusive discretionary authority to
construe, interpret and apply the terms of the Plan, to determine eligibility
and to adjudicate all disputed claims filed under the Plan.  Every finding,
decision and determination made by the Board or its committee shall, to the full
extent permitted by law, be final and binding upon all parties.

 

            15.       Designation of Beneficiary.

 

                        (a)        A participant may file a written designation
of a beneficiary who is to receive any shares and cash, if any, from the
participant's account under the Plan in the event of such participant's death
subsequent to an Exercise Date on which the option is exercised but prior to
delivery to such participant of such shares and cash.  In addition, a
participant may file a written designation of a beneficiary who is to receive
any cash from the participant's account under the Plan in the event of such
participant's death prior to exercise of the option.  If a participant is
married and the designated beneficiary is not the spouse, spousal consent shall
be required for such designation to be effective.

 

                        (b)        Such designation of beneficiary may be
changed by the participant at any time by written notice.  In the event of the
death of a participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such participant's death, the
Company shall deliver such shares and/or cash to the executor or administrator
of the estate of the participant, or if no such executor or administrator has
been appointed (to the knowledge of the Company), the Company, in its
discretion, may deliver such shares and/or cash to the spouse or to any one or
more dependents or relatives of the participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.

 

            16.       Transferability.  Neither payroll deductions credited to a
participant's account nor any rights with regard to the exercise of an option or
to receive shares under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 15 hereof) by the participant.  Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
funds from an Offering Period in accordance with Section 10 hereof.

 

 

   -4-  

 

--------------------------------------------------------------------------------

            17.       Use of Funds.  All payroll deductions received or held by
the Company under the Plan may be used by the Company for any corporate purpose,
and the Company shall not be obligated to segregate such payroll deductions.

 

            18.       Reports.  Individual accounts shall be maintained for each
participant in the Plan.  Statements of account shall be given to participating
Employees at least annually, which statements shall set forth the amounts of
payroll deductions, the Purchase Price, the number of shares purchased and the
remaining cash balance, if any.

 

            19.       Adjustments Upon Changes in Capitalization, Dissolution,
Liquidation, Merger or Asset Sale.

 

                        (a)        Changes in Capitalization.  Subject to any
required action by the stockholders of the Company, the Reserves, the maximum
number of shares each participant may purchase per Offering Period (pursuant to
Section 7), as well as the price per share and the number of shares of Common
Stock covered by each option under the Plan which has not yet been exercised
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock, or any
other increase or decrease in the number of shares of Common Stock effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been "effected without receipt of consideration."  Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive.  Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Common Stock subject to an
option.

 

                        (b)        Dissolution or Liquidation.  In the event of
the proposed dissolution or liquidation of the Company, the Offering Period then
in progress shall be shortened by setting a new Exercise Date (the "New Exercise
Date"), and shall terminate immediately prior to the consummation of such
proposed dissolution or liquidation, unless provided otherwise by the Board.  
The New Exercise Date shall be before the date of the Company's proposed
dissolution or liquidation.  The Board shall notify each participant in writing,
at least ten (10) business days prior to the New Exercise Date, that the
Exercise Date for the participant's option has been changed to the New Exercise
Date and that the participant's option shall be exercised automatically on the
New Exercise Date, unless prior to such date the participant has withdrawn from
the Offering Period as provided in Section 10 hereof.

 

                        (c)        Merger or Asset Sale.  In the event of a
proposed sale of all or substantially all of the assets of the Company, or the
merger of the Company with or into another corporation, each outstanding option
shall be assumed or an equivalent option substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation.  In the
event that the successor corporation refuses to assume or substitute for the
option, the Offering Period then in progress shall be shortened by setting a new
Exercise Date (the "New Exercise Date").   The New Exercise Date shall be before
the date of the Company's proposed sale or merger.  The Board shall notify each
participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the Exercise Date for the participant's option has been
changed to the New Exercise Date and that the participant's option shall be
exercised automatically on the New Exercise Date, unless prior to such date the
participant has withdrawn from the Offering Period as provided in Section 10
hereof.

 

            20.       Amendment or Termination.

 

                        (a)        The Board of Directors of the Company may at
any time and for any reason terminate or amend the Plan.  Except as provided in
Section 19 hereof, no such termination can affect options previously granted,
provided that an Offering Period may be terminated by the Board of Directors on
any Exercise Date if the Board determines that the termination of the Offering
Period or the Plan is in the best interests of the Company and its
stockholders.  Except as provided in Section 19 and Section 20 hereof, no
amendment may make any change in any option theretofore granted which adversely
affects the rights of any participant.  To the extent necessary to comply with
Section 423 of the Code (or any other applicable law, regulation or stock
exchange rule), the Company shall obtain shareholder approval in such a manner
and to such a degree as required. 

 

                        (b)        Without stockholder consent and without
regard to whether any participant rights may be considered to have been
"adversely affected," the Board (or its committee) shall be entitled to change
the Offering Periods, limit the frequency and/or number of changes in the amount
withheld during an Offering Period, establish the exchange ratio applicable to
amounts withheld in a currency other than U.S. dollars, permit payroll
withholding in excess of the amount designated by a participant in order to
adjust for delays or mistakes in the Company's processing of properly completed
withholding elections, establish reasonable waiting and adjustment periods
and/or accounting and crediting procedures to ensure that amounts applied toward
the purchase of Common Stock for each participant properly correspond with
amounts withheld from the participant's Compensation, and establish such other
limitations or procedures as the Board (or its committee) determines in its sole
discretion advisable which are consistent with the Plan.

 

 

   -5-  

 

--------------------------------------------------------------------------------

                        (c)        In the event the Board determines that the
ongoing operation of the Plan may result in unfavorable financial accounting
consequences, the Board may, in its discretion and, to the extent necessary or
desirable, modify or amend the Plan to reduce or eliminate such accounting
consequence including, but not limited to:

 

                                    (1)        altering the Purchase Price for
any Offering Period including an Offering Period underway at the time of the
change in Purchase Price;

 

                                    (2)        shortening any Offering Period so
that Offering Period ends on a new Exercise Date, including an Offering Period
underway at the time of the Board action; and

 

                                    (3)        allocating shares.

 

                                    Such modifications or amendments shall not
require stockholder approval or the consent of any Plan participants.

 

            21.       Notices.  All notices or other communications by a
participant to the Company under or in connection with the Plan shall be deemed
to have been duly given when received in the form specified by the Company at
the location, or by the person, designated by the Company for the receipt
thereof.

 

            22.       Conditions Upon Issuance of Shares.  Shares shall not be
issued with respect to an option unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto shall comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange upon which the shares may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.

 

                        As a condition to the exercise of an option, the Company
may require the person exercising such option to represent and warrant at the
time of any such exercise that the shares are being purchased only for
investment and without any present intention to sell or distribute such shares
if, in the opinion of counsel for the Company, such a representation is required
by any of the aforementioned applicable provisions of law.

 

            23.       Term of Plan.  The Plan shall become effective upon the
earlier to occur of its adoption by the Board of Directors or its approval by
the stockholders of the Company.  It shall continue in effect for a term of ten
(10) years unless sooner terminated under Section 20 hereof.

 

            24.       Stockholder Approval.  The Plan shall be subject to
approval by the stockholders of the Company within twelve (12) months before or
after the date the Plan is adopted.  Such stockholder approval shall be obtained
in the degree and manner required under applicable laws.

 

            25.       Information to Employees.  The Company shall provide to
each Employee who acquires shares pursuant to the Plan, not less frequently than
annually during the period such individual owns such shares, copies of annual
financial statements.  The Company shall not be required to provide such
statements to key employees whose duties in connection with the Company assure
their access to equivalent information.

 

            26.       Automatic Transfer to Low Price Offering Period.  To the
extent permitted by any applicable laws, regulations, or stock exchange rules if
the Fair Market Value of the Common Stock on any Exercise Date in an Offering
Period is lower than the Fair Market Value of the Common Stock on the Offering
Date of such Offering Period, then all participants in such Offering Period
shall be automatically withdrawn from such Offering Period immediately after the
exercise of their option on such Exercise Date and automatically re-enrolled in
the immediately following Offering Period. 

 

 

  -6-   

 

--------------------------------------------------------------------------------

EXHIBIT A

 

Evolve Software, Inc.

 

AMENDED AND RESTATED 2000 EMPLOYEE STOCK PURCHASE PLAN

 

SUBSCRIPTION AGREEMENT

 

 

 

_____ Original
Application                                                                                              
Enrollment Date: __________

 

_____ Change in Payroll Deduction Rate

 

_____ Change of Beneficiary(ies)

 

1.

_____________________________________ hereby elects to participate in the Evolve
Software, Inc. Amended and Restated 2000 Employee Stock Purchase Plan (the
"Employee Stock Purchase Plan") and subscribes to purchase shares of the
Company's Common Stock in accordance with this Subscription Agreement and the
Employee Stock Purchase Plan.

 

2.

I hereby authorize payroll deductions from each paycheck in the amount of ____%
of my Compensation on each payday (from 0% to 15%) during the Offering Period in
accordance with the Employee Stock Purchase Plan.  (Please note that no
fractional percentages are permitted.)

 

3.

I understand that said payroll deductions shall be accumulated for the purchase
of shares of Common Stock at the applicable Purchase Price determined in
accordance with the Employee Stock Purchase Plan.  I understand that if I do not
withdraw from an Offering Period, any accumulated payroll deductions will be
used to automatically exercise my option.

 

4.

I have received a copy of the complete Employee Stock Purchase Plan.  I
understand that my participation in the Employee Stock Purchase Plan is in all
respects subject to the terms of the Plan.  I understand that my ability to
exercise the option under this Subscription Agreement is subject to stockholder
approval of the Employee Stock Purchase Plan.

 

5.

Shares purchased for me under the Employee Stock Purchase Plan should be issued
in the name(s) of (Employee or Employee and Spouse only): 
                                          .

 

6.

I understand that if I dispose of any shares received by me pursuant to the Plan
within 2 years after the Enrollment Date (the first day of the Offering Period
during which I purchased such shares), I will be treated for federal income tax
purposes as having received ordinary income at the time of such disposition in
an amount equal to the excess of the fair market value of the shares at the time
such shares were purchased by me over the price which I paid for the shares.  I
hereby agree to notify the Company in writing within 30 days after the date of
any disposition of shares and I will make adequate provision for Federal, state
or other tax withholding obligations, if any, which arise upon the disposition
of the Common Stock.  The Company may, but will not be obligated to, withhold
from my compensation the amount necessary to meet any applicable withholding
obligation including any withholding necessary to make available to the Company
any tax deductions or benefits attributable to sale or early disposition of
Common Stock by me. If I dispose of such shares at any time after the expiration
of the 2-year holding period, I understand that I will be treated for federal
income tax purposes as having received income only at the time of such
disposition, and that such income will be taxed as ordinary income only to the
extent of an amount equal to the lesser of (1) the excess of the fair market
value of the shares at the time of such disposition over the purchase price
which I paid for the shares, or (2) 15% of the fair market value of the shares
on the first day of the Offering Period.  The remainder of the gain, if any,
recognized on such disposition will be taxed as capital gain.

 

7.

I hereby agree to be bound by the terms of the Employee Stock Purchase Plan. 
The effectiveness of this Subscription Agreement is dependent upon my
eligibility to participate in the Employee Stock Purchase Plan.

 

 

     

 

--------------------------------------------------------------------------------

8.

In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due me under the Employee
Stock Purchase Plan:

 

NAME:  (Please print)                        
____________________________________________

                                                                               
(First)                                     (Middle) (Last)

 

 

_________________________      ____________________________________________

Relationship

                                                                               
____________________________________________

                                                                               
(Address)

 

Employee's Social

Security Number:                                                
____________________________________________

 

Employee's
Address:                                          ____________________________________________

 

                                                                               
____________________________________________

 

 

  -2-   

 

--------------------------------------------------------------------------------

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

 

 

 

Dated: ___________________     __________________________________________

                                                                                             
Signature of Employee

 

                                                                                             
__________________________________________

                                                                                             
Spouse's Signature (If beneficiary other than spouse)

 

 

 

  -3-   

 

--------------------------------------------------------------------------------

EXHIBIT B

 

Evolve Software, Inc.

 

AMENDED AND RESTATED 2000 EMPLOYEE STOCK PURCHASE PLAN

 

NOTICE OF WITHDRAWAL

 

                The undersigned participant in the Offering Period of the Evolve
Software, Inc. Amended and Restated 2000 Employee Stock Purchase Plan that began
on ___________, ______ (the "Enrollment Date") hereby notifies the Company that
he or she hereby withdraws from the Offering Period.  He or she hereby directs
the Company to pay to the undersigned as promptly as practicable all the payroll
deductions credited to his or her account with respect to such Offering Period. 
The undersigned understands and agrees that his or her option for such Offering
Period will be automatically terminated.  The undersigned understands further
that no further payroll deductions will be made for the purchase of shares in
the current Offering Period and the undersigned shall be eligible to participate
in succeeding Offering Periods only by delivering to the Company a new
Subscription Agreement.

 

                                                                                                                                                        
Name and Address of Participant:

 

                                                                                                                                                        
____________________________________

 

                                                                                                                                                        
____________________________________

 

                                                                                                                                                        
____________________________________

 

 

 

                                                                                                                                                        
Signature:

 

                                                                                                                                                        
____________________________________

 

                                                                                                                                                        
Date: _______________________________

 

 

     

 

--------------------------------------------------------------------------------

 